 

Representing Management Exclusively in Workplace Law and Related Litigation

 

Jockgen Lewla p.@. | ALBANY, NY DETROIT, Ml
ALBUQUERQUE, NM © GRAIND RAPIDS, Mi
au ; I 330-6. Kilbourn Avente ATLANTA, GA GREENVILLE, 5c
jac Son i Suite $60 |) austin, TX HARTFORD, CT
r Milwaukee WE53202 | BALTIMORE, MD HONOLULU, HI
fet 414-044-4900 BERKELEY HEIGHTS, NJ: | =HOVSTON, TX
BIRMINGHAM, AL INCHANAPOLIS, IN
Fax 414-846-8901 | ON MA JACKSONVILLE, FL
wwwilacksonlewls.con | cragtotTi, NG KANSAS CITY REGION
CHICAGO, IL LAS VEGAS, NV
CINCINNATI, OH. LONG ISLAND, NY
CLEVELAND, OF LOS ANGELES, CA
DALLAS, TX MADISON, WI
DAYTON, OH MEMPHIS, TH
DENVER, 6:0 MIAMI, EL

 

My DIRECT DIAL Is: (414) 944-8936
MY EMAIL ADDRESS Is: RONALD. STADLER@JACKSONLEWIS, COM,

August 13, 2020

Brenda Lewison, Esq.

Law Office of Arthur Heitzer

633 West Wisconsin Avenue, Suite 1410
. Milwaukee, WI $3203

RE Arms v. Milwaukee County
Case No. 18-CV-1835

Dear Ms. Lewison:.

MILWAUKEE, WL
MINNEAPOLIS, MN
MONMOUTH COUNTY, NJ
NEW URLEANS, LA
NEW YORK, NY
NORFOLK, VA
OMALIA, NE

ORANGE COUNTY, CA
DRLANDO, FL
PUILADELPI HA, PA
PHOENIX, AZ
PITTSBURGH, PA
PORTLAND, OR
PORTSMOUTH, NI
PROVIDENCE, RI

RALEIGH, NG
RAPID CITY, 5D
RIGHAIOND, ¥A
SACRAMENTO, CA

SALT LAKE CITY, UT

SAN DIEGO, CA

SAN FRANCISCO, CA

SAN JUAN, PR

SEATTLE, WA

SILICON VALLBY, CA

47, LOUE, MO

TAMPA, FL

WASHINGTON DC REGION
WHITE PLAINS, NY’

This letter is to address the issues you raised in your July 31, 2020 letter and to follow up
on our August 10, 2020 phone call. Responses to your numbered issues are provided below.

Issue I — Bates References

Below please find bates references that correlate to the requests for production of

documents.
1, N/A
2. See response to Issue IL.
3, N/A
4. N/A
5. Milwaukee County000457-000510
6. N/A
7. Milwaukee County000450-000451, 001149-001 159
8, Milwaukee County000450-000451, 001149-001159
9, Milwaukee County000450-000451, 001149-001159

10. Milwaukee County000450-000451, 001149-001 159
11. Milwaukee County000450-000451, 001149-001159
12. Milwaukee County000450-000451, 001149-001159
13. Milwaukee County000450-000451, 001149-001159
14. Milwaukee County000450-000451, 001149-001159
15. Milwaukee County000450-000451, 001149-001159
16. Milwaukee County000450-000451, 001149-001159

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 1of8 Docu

  

EXHIBIT

 
    
 

 
 

August 13, 2020
Page 2

 

17, Milwaukee County000450-000451, 001149-001154
20. Milwaukee County000450-000451, 001149-001154

21. N/A
22. N/A
23. N/A

24. Milwaukee County000005-000009
25. Milwaukee County000005-000009
26. Milwaukee County000011-000012, 000019-000020, 000072-000076
27. Milwaukee County000727-000983
28. Milwaukee County000197-000219, 000269-000282, 000309-000313
29, N/A
30. N/A
31. Milwaukee County000984-001 141
32. Milwaukee County000984-001 141
33. Milwaukee County001103-001105
34. N/A
35, See separately produced production set.
36. Milwaukee County000021-000033, 000053-000061, 000093-000117, 000153-
000159
37. Milwaukee County000021-000033, 000053-000061, 000093-000117, 000153-
000159
38. Milwaukee County000035-000045, 000118-000141, 600160-000165
39, Milwaukee County000035-000045, 000118-000141, 000160-000165
40. See separately produced production with Holly Davis personnel file.
41, N/A

Issue II — Request to Produce 4

As indicated during our call, we are designating by bates reference those documents that
tend to support the County’s enumerated affirmative defenses identified in the Answer to the
Second Amended Complaint. This identification is not intended to be exhaustive or representative
of every single piece of evidence in support of each affirmative defense. The County does not
waive any objections raised in response to Request 4 and maintains that this request is
inappropriately vague and overbroad but is providing the below in an attempt to compromise,

AFFIRMATIVE DEFENSES

1. Plaintiff's Second Amended Complaint fails to state a claim upon which relief may be
granted. No specific responsive documents in the County’s possession.

2, Plaintiff's claims are barred, in whole or in part, because of Plaintiff's failure to exhaust
administrative remedies. No specific responsive documents in the County’s possession.

3. Plaintiff's clams may be premature and/or barred because the claims are beyond the scope

of her underlying administrative charges. No specific responsive documents in the
County’s possession.

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 2 of 8 Document 30-6

 
 

  

10.

11.

12,

13.

14.

15.

16,

August [3, 2020
Page 3

 

The Second Amended Complaint may be barred, in whole or in part, by the applicable
statute of limitations. No specific responsive documents in the County’s possession.
All events which occurred more than 300 days prior to the filing of Plaintiffs
administrative charges are untimely under Title VII and not properly assertible in this
action; nor is Plaintiff entitled to relief under Title VII in this action for any events which
occurred more than 300 days prior to the filing of her charge of employment discrimination.
No specific responsive documents in the County’s possession.

Plaintiff has failed to mitigate damages, if any. See Defendant’s Amended Response to
Plaintiff's Notice of Deposition pursuant to Fed R, Civ. P. 30(b)(6), 20(b)(2), and 34.

Plaintiff's claims may be barred by the doctrine of estoppel. No specific responsive
documents in the County’s possession.

Plaintiff's claims may be barred by the doctrine of unclean hands. No specific responsive
documents in the County’s possession.

Plaintiff may have waived some or all of her claims. No specific responsive documents
in the County’s possession.

Assuming, arguendo, that Plaintiff is able to establish that her protected class played any part
in any decisions of which she complains in the Second Amended Complaint, Defendant
would have made the same decisions even in the absence of any unlawful consideration. See
Milwaukee County000167-00170, 600358 000551-000725. .

Plaintiff's claims. are barred to-the extent that there was no causal connection between the
events alleged in her Second Amended Complaint and any damages which she allegedly
suffered. See Milwaukee County000413-000422, 000511-000518, 000525-000548,

Any and all actions taken by Defendant affecting Plaintiff were taken for reasons other
than Plaintiffs alleged protected class. See Milwaukee County000413-000422, 000511-
000518, 000525-000548, 000167-00170, 600551-000725.

At all times pertinent herein, Plaintiff did not have a disability within the meaning of the
ADA and Rehabilitation Act, nor was Plaintiff perceived by Defendant as having a
disability, and therefore she has no standing to initiate this action and no right to any relief
under the ADA and Rehabilitation Act. See Milwaukee County000413-000422, 000511-
006518, 000525-000548,

At ail times pertinent herein, Plaintiff was not a qualified individual with a disability within
the meaning of the ADA or Rehabilitation Act, and therefore he has no standing to initiate
this action and no right to any relief under the ADA and Rehabilitation Act. See Milwaukee
County000413-000422, 000511-000518, 000525-000548.

Because Plaintiff was unable to work with or without a reasonable accommodation, she
was not a qualified individual with a disability as a matter of law. See Milwaukee
County000413-000422, 000511-000518, 600525-000548,

- Even if Plaintiff was a qualified individual with a disability as defined by the ADA and

Rehabilitation Act, Defendant had no knowledge thereof. See Milwaukee County000413-
000422, 000511-000518, 000525-000548.

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 3 of 8 Document 30-6

 
 

 

17.

18,

19,

20,

21.

22,

23.

24.

25.

26.

27,

28.

August 13, 2020
Page 4

Despite the fact that Plaintiff did not have a disability and was not qualified individual with
a disability within the meaning of the ADA and Rehabilitation, Defendant made a good
faith effort to reasonably accommodate Plaintiff. See Milwaukee County000413-000422,
000511-000518, 600525-000548.

Defendant did not discriminate against Plaintiff because of her disability within the
meaning of the ADA and Rehabilitation Act. See Milwaukee County000413-000422,
000511-000518, 000525-000548.

Plaintiff was unable to perform the essential functions of the job, with or without
reasonable accommodations, See Milwaukee County000413-000422, 000511-000518,
000525-000548.

In the alternative, but without in any way waiving the foregoing defenses that Plaintiff is

not disabled and/or not a qualified individual with a disability, in the event that it is
determined that Plaintiff is disabled and is a qualified individual with a disability,
Defendant avers that it met any obligations to engage in an interactive process with Plaintiff
to identify reasonable accommodations. See Milwaukee County000413-000422, 000511-
000518, 000525-000548.

To the extent that Plaintiff was entitled to and sought reasonable accommodation,
Defendant had no obligation to provide Plaintiff with the particular accommodation sought.
See Milwaukee County000413-000422, 000511-000518, 000525-000548.

Defendant made good - faith--efforts to accommodate Plaintiff. -See Milwaukee
County000413-000422, 06051 1-000518, 000525-000548.

To the extent Defendant denied Plaintiff's request for accommodation, such
accommodation would have imposed an undue hardship on Defendant’s operations or was
otherwise prohibited by another Federal law or regulation. See Milwaukee
County000413-000422, 000511-000518, 000525-000548.

Plaintiff's requested accommodation of a multi-month unpaid leave of absence after
exhausting all her FMLA leave is unreasonable as a matter of law. See Milwaukee
County000413-000422, 000511-000518, 000525-000548 and Seventh Circuit case law.

Plaintiff's claims for damages must be reduced or dismissed to the extent that after-
acquired evidence demonstrates that she engaged in conduct which would have otherwise
resulted in her discharge. No specific responsive documents in the County’s possession.

Plaintiff's Second Amended Complaint is barred, in whole or in part, because of her own
acts or omissions caused or contributed to any alleged losses or injuries. See Milwaukee
County000167-00170, 000551-000725.,

All actions taken by Defendant were based on legitimate, not-discriminatory, non-
retaliatory reasons, which were not pretextual. See Milwaukee County000167-00170,
000358, 000551-000725.

All actions by Defendant with respect to Plaintiff's employment were taken in good faith,
for reasonable factors separate and apart from rights under Title VII, 42 U.S.C. § 1981, the

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 4of 8 Document 30-6

 
 

 
 

29,

30.

31,

32.

33,

34.

35,

36,

37.

38.

39.

AQ,

41,

42.

43.

August 13, 2020
Page 5

 

A itetaigye at

ADA, the Rehabilitation Act, and the ADEA, See Milwaukee County000413-000422,
000511-000518, 000525-000548, 000167-00170, 000551-000725.

Plaintiff did not engage in statutorily protected expression or activity under any federal
law, No specific responsive documents in the County’s possession.

Any claims for retaliation under the ADA, Rehabilitation Act, and ADEA, were dismissed
by the Court on May |, 2019 and August 9, 2019. No specific responsive documents in
the County’s possession. See Court’s decisions on motions to dismiss.

Plaintiff did not suffer an adverse employment action. No specific responsive documents
in the County’s possession.

None of Plaintiff's similarly situated comparators were treated more favorably, No specific
responsive documents in the County’s possession.

Defendant is not liable for punitive damages under any federal law implicated in the
Amended Complaint. No specific responsive documents in the County’s possession.

Plaintiff cannot demonstrate severe and pervasive conduct that altered the conditions of
her employment. See Milwaukee County000413-000422, 000511-000518, 000525-

000548.

Defendant is entitled to absolute, qualified, or other form of immunity. No specific
responsive documents in the County’s possession.

Defendant denies that it acted with malice or reckless-inference to the rights of Plaintiff.
No specific responsive documents in the County’s possession.

Platntiffis not entitled to recover compensatory for pain and suffering or punitive damages
under the ADEA. No specific responsive documents in the County’s possession.

Any employment action taken against Plaintiff was based on reasonable factors other than
age. See Milwaukee County000167-000170, 000358, 000551-000725.

No one outside of Plaintiff's protected class was appointed to the Director of the
Department of Aging with or without a competitive application process. See Milwaukee
County000167-000170, 000358, 000551-000725.

Under Wis. Stat. § 59.17, the County Executive has the authority to appoint and supervise

the heads of all departments and all directors serve at the pleasure of the County Executive.
No specific responsive documents in the County’s possession.

Plaintiff voluntarily resigned and was not constructively discharged. See Milwaukee
County 000421,

There was no substantial age difference as a matter of law between Plaintiff and the woman
hired instead of her. No specific responsive documents in the County’s possession.

As a governmental entity the County and its actors enjoy absolute immunity from liability
for legislative activities. See Clarke y. Abele, 184 F. Supp. 3d 692, 695 (E.D. Wis. 2016),
judgment entered, No. 16-CV-208-JPS, 2016 WL 1621933 (E.D. Wis. Apr. 21, 2016). No
specific responsive documents in the County’s possession.

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 5of8 Document 30-6

 
 

  

August £3, 2020
Page 6

 

44, The County is immune from suits concerning those activities that are taken pursuant to
constitutional or statutory procedures, and those actions that reflect discretionary decisions
implicating the services the government provides to its constituents. See Clarke v. Abele, 184
F, Supp. 3d 692, 695 (E.D. Wis. 2016) citing Bagley v. Blagojevich, 646 F.3d 378, 392-923
(7th Cir. 2011)); see also Nisenbaum v, Milwaukee Cty., 333 F.3d 804, 808 (7th Cir, 2003)
(holding the doctrine of legislative immunity protects the county executive in his role of
transmitting a budget that climinated plaintiffs position). No specific responsive
documents in the County’s possession.

45, Any other affirmative defenses learned as a result of discovery. No specific responsive
documents in the County’s possession.

Issue ILI (First OD — Requests to produce related TACH information (7-16)

The first issue IIT relates to information about the length of time that various individuals
were TACHed into their respective County positions. The County does not waive any objections
raised in response to Requests 7-16. Subject to those objections the lengths of those individuals’
TACHs were provided in Milwaukee County000450-000451, 001149-001159,

Issue IU (Second II1) — Requests to produce related to appointment of directors outside of
the Department of Aging (17 and 20)

The second issue III relates to information about actions taken to fill director level positions
at various County Departments. The County does not waive any objections raised in response to
Requests 17 and 20. Subject to those objections, information regarding whether some form of a
search/application process was undertaken was provided in Milwaukee County0004.50-00045 1,
001149-001154.

Issue FV - Requests 23 and 33
The County does not waive any objections raised in response to Requests 23 and 33.

With respect to Request 23, the lack of temporal or subject matter limitations render this
request overbroad, vague, and unlikely to lead to the discovery of admissible. Subject to those
objections, we have inquired again as to whether such minutes for executive cabinet meetings exist
and will inform you when we have a response. If minutes exist, we can discuss production with
reasonable time and subject matter restrictions.

With respect to Request 33, the request for organizational charts dating back eight years
when the complaints at issue cover events no earlier than 2015 is still overbroad. The County has
produced at least three organizational charts already (see attached copies of 2013 organizational

chart and 2017-2018 Milwaukee County Department on Aging Area Agency on Ageing Area Plan

which includes a 2016 organizational chart, and Milwaukee County001103). Subject to those
objections, we have inquired with the County to see if historical organizational charts are available
and/or are easily accessible and will inform you when we have their response. If additional charts
are easily accessible, we can discuss production with reasonable time restrictions.

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 6 of 8 Document 30-6

 
 

  

oe August 13, 2020
2 BRCO RE aie La Page?

 

issue-V — Requests alleged to be incomplete (Interrogatory 2 and Requests 27 and 31)

The County does not waive any objections raised in response to Tnterrogatory 2 and
Requests 23 and 33,

We reiterate our position that Interrogatory 2 was fully responded to and that you are
seeking an answer to a question that was not asked or otherwise encompassed in that interrogatory.
As such, no further response will be provided,

With respect to Request 27 (or what we believe may be Request 28), we have inquired with
the County to see if any additional letters of reference were submitted ag part of the application
materials or otherwise provided by Holly Davis, Jordan Luhr, Plaintiff, and Colleen Peebles that
have not already been provided in discovery and will inform you when we have their response. If
such documents exist, we can discuss production.

With respect to Request 31 we have inquired with the County to see if recordings of
Commission on Aging meetings were maintained whether they are available and/or accessible and
will inform you when we have their response. If recordings were maintained and can be accessed
without a disproportionate undue burden, we can discuss production,

Issue VI — Requests related to personnel files (Request 40)

The County does not waive any objections raised in response to Request 40 and reiterates
its position that requests for the 38 personnel files are vague, overbroad, and unlikely to lead to
the discovery of admissible evidence. Merely because a personnel file can be requested by an
employee or through a public records request does not mean they are discoverable in litigation if
they are not likely to lead to the discovery of admissible evidence, Nor are they automatically
discoverable because an individual may be a witness. You indicated that you would send an
amended list. Once we have reviewed that list we will consider whether the production of the
personnel files for people on that list is still objectionable.

Please be guided accordingly by the above and we will provide updates when available and
where applicable.

Very truly yours,
JACKSON LEWIS P.C.

/s/ Ronald S. Stadler

Ronald S. Stadler

RSS/tam

Enclosures
4827-0192-9671, v. 1

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 7 of 8 Document 30-6

 
 

Arms v. Milwaukee County

 

From; Michalak, Tamara (Milwaukee) (tamara,michalak@jacksonlewis.com)
To: — lewisonlaw@yahoo,com
Ce: ronald.stadler@jacksonlewis.com; jonathan.sacks@jacksonlewis.com

Date: Thursday, August 13, 2020, 04:51 PM CDT

 

Ms. Lewison:
The attached correspondence and attachments are being sent on behalf of Ron Stadler.

Tami

Tamara Michalak

Legal Secretary

Jackson Lewis P.C.

330 E. Kilbourn Avenue Suite 560

Milwaukee, W! 53202

Direct: (414) 944-8908 | Main: (414) 944-8900
Tamara.Michalak@jacksonlewis.com | www.jacksonlewis.com

Visit our resource page for information and guidance on COVID-19’s workplace implications

Arms-Mke Cty Ltr to Lewison Response to Pl's Discovery Ltr.pdf
in 218kB

[| 2013 Organizational chart -CTRL-£00000025460001_native.pdf

22.3kB

Copy of 2016 Organizational chart CTRL-E00000037570001_native.pdf
854.5kB

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 8 of 8 Document 30-6

 
